Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 1 of 13 PageID #: 6035



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

    ED BUTOWSKY,                         §
                                         §
                                         §
          Plaintiff,                     §
                                         §
    V.                                   §      CIVIL ACTION NO.
                                         §
    DAVID FOLKENFLIK, ET AL.,            §      4:18-CV-00442-ALM
                                         §
                                         §
                                         §
          Defendants.                    §
                                         §



    [REDACTED] REPLY IN SUPPORT OF MOTION FOR SANCTIONS PURSUANT TO
      RULE 11 FOR VIOLATIONS COMMITTED BY PLAINTIFF AND HIS COUNSEL
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 2 of 13 PageID #: 6036



   I.     INTRODUCTION

          For nearly two years, Plaintiff’s pleadings have included falsehoods that are central to his

   lawsuit that Plaintiff knew were false before he filed the original Complaint. Nevertheless,

   Plaintiff and his counsel sat idly by as this Court relied on those falsehoods in ruling on

   Defendants’ Motion to Dismiss. (Dkt. 58, 65). In fact, they made no attempt to advise the Court

   of their false allegations until after they failed to remedy them during Rule 11’s 21-day cure period

   and after Defendants filed their Rule 11 Motion. (Dkt. 96) (“Rule 11 Motion”). Nothing contained

   in Plaintiff’s Response (Dkt. 110) (the “Response”) refutes either the severity of Plaintiff’s and his

   lawyers’ Rule 11 violations or the need for sanctions to remedy their abuses.

          Plaintiff’s false allegations first appeared in his initial Complaint in June 2018, a second

   time in March 2019 (when Plaintiff filed his proposed First Amended Complaint), and a third time

   in September 2019, 15 months after Butowsky commenced this action (when he filed his Second

   Amended Complaint) (Dkt. 72) (“SAC”). When Defendants filed the Rule 11 Motion, they did

   not do so lightly, but as the evidence required. Only then did Plaintiff try to address some of these

   falsehoods by moving to file a fourth pleading that perpetuates Plaintiff’s false statements in his

   serial pleadings over the past two years and adds new false statements.

          In the Rule 11 Motion, Defendants identified three key falsehoods in all of Plaintiff’s

   pleadings: (1) Butowsky’s supposedly limited involvement in the Wheeler investigation; (2)

   Butowsky’s supposedly never seeing or being involved in Wheeler’s contract with the Rich family;

   and (3) the alleged loss of Sally Davis as a client of Butowsky’s investment company. Defendants’

   Rule 11 Motion demonstrated that all three of these essential allegations were false. Although

   Plaintiff has not produced his copies of the relevant documents, third-party discovery has recently

   yielded more evidence that further disproves these allegations in his SAC and shows that

   Butowsky knew his statements to the Court were false.


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                          PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 3 of 13 PageID #: 6037



          Plaintiff’s Response fails to rebut these three key misrepresentations. Instead, Plaintiff

   misstates the record, mischaracterizes his knowing falsehoods as “disputed facts,” and brazenly

   accuses Defendants of bad faith for bringing his misdeeds to light. In fact, Plaintiff’s Response

   contains admissions that further prove his SAC is premised on knowing falsehoods. Plaintiff now

   concedes, though he has tried to conceal it before, that he: (1) was directly involved in Wheeler’s

   investigation (e.g., by relaying tips to Wheeler); (2) played an integral role in the creation of

   Zimmerman’s Fox News article; (3) facilitated and, in fact, saw the contract between the Rich

   family and Wheeler; and (4) lied about losing Sally Davis as a client (thus failing to plead the

   required special damages). The recently obtained documents also show



                                                                               Plaintiff even concedes

   he brought this suit for improper motives: to prove a debunked conspiracy theory. Resp. at 18.

          Plaintiff’s attempt to invoke Rule 11(c)(2)’s safe harbor provision to avoid sanctions is

   unavailing. His proposed Third Amended Complaint (Dkt. 99) (“TAC”) fails to correct the

   falsehoods that have suffused his pleadings since he filed his action two years ago, and his attempt

   to amend is untimely under Rule 11(c)(2). In sum, Plaintiff and his lawyers’ Rule 11 violations

   are serious, and they should result in meaningful sanctions – including dismissal of this action with

   prejudice.

   II.    PLAINTIFF’S RESPONSE FAILS TO REBUT THAT HE KNOWINGLY MADE
          FALSE STATEMENTS TO THE COURT AND MAKES ADDITIONAL
          ADMISSIONS THAT REINFORCE THE PROPRIETY OF RULE 11 RELIEF.

          Defendants’ Rule 11 Motion identified three falsehoods that Plaintiff has perpetuated for

   nearly two years, over three pleadings, each of which is crucial to Plaintiff’s claims:

          (1) Butowsky’s role in Wheeler’s investigation was “limited,” that he was not “feeding
              tips” to Wheeler, and that he had “very little communication” with Wheeler;



   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                         PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 4 of 13 PageID #: 6038



          (2) Butowsky had never seen, and was not involved with, Wheeler’s contract with the Rich
              family; and

          (3) Chapwood Capital Investment Management, LLC (“Chapwood”), Butowsky’s
              business, lost Sally Davis as a customer because of the alleged defamation.

   Rule 11 Motion at 1-2. That Motion showed, through undisputed evidence, that each of these

   allegations was false. See Rule 11 Motion at 6–9. Plaintiff’s Response, far from rebutting

   Defendants’ Rule 11 Motion, makes key admissions that support imposing sanctions.

          A.      Plaintiff Admits He Played a Vital Role in the Seth Rich Investigation.

          Plaintiff’s SAC alleges that NPR’s reporting that “Butowsky helped to orchestrate the Fox

   News story” and “fed tips to Wheeler and Zimmerman” was false and defamatory. SAC at 7. Yet,

   Plaintiff’s Response admits these very facts. See Resp. at 11–12 (“Clearly, the Plaintiff was

   assisting Ms. Zimmerman on the story, and clearly he shared tips and facilitated the exchange of

   information between Ms. Zimmerman and Mr. Wheeler.”) (emphasis added); id. at 7 (Plaintiff

   concedes that he “indeed relayed tips to Mr. Wheeler.”). Plaintiff even admits in his proposed

   TAC that “Wheeler regularly updated Butowsky on his findings.” TAC ¶ 74. Such admissions,

   which contradict allegations that have remained central to Plaintiff’s pleadings for almost two

   years, provide further evidence that Plaintiff and his counsel violated Rule 11.

          In a failed effort to defend his characterization of his involvement as limited, Plaintiff

   makes essentially three contentions. First, he claims that “Wheeler is a hostile witness,” but

   nonetheless relies on an alleged comment by Wheeler that he “had very little communication” with

   the Plaintiff. Resp. at 10–11. But Defendants’ Rule 11 Motion does not rest on Wheeler’s

   characterizations or mischaracterizations, but on Butowsky’s own admissions (Rule 11 Motion at

   6-8), which now include that “Wheeler regularly updated Butowsky on his findings.” TAC ¶ 74.

          Second, while not disputing Plaintiff and Wheeler exchanged “hundreds of pages of texts”

   and that at least some of them “discuss the investigation,” Butowsky claims that those that “discuss


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                        PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 5 of 13 PageID #: 6039



   the investigation do not show the Plaintiff directing or managing the investigation.” Resp. at 11.

   That is false. Documents Wheeler and Butowsky produced in Aaron Rich v. Butowsky, No. 1:18-

   cv-000681 (D.D.C. 2018) (the “Aaron Rich Case”), recently obtained by Defendants through a

   subpoena to Aaron Rich, show                                                        For example:

           
                                                   See Ex. A-1.

                 Text messages Butowsky sent in late April and early May 2017 to Wheeler and
                  Kash Patel, then a staff member on the House Intelligence Committee, directed
                  Wheeler and Patel to meet. See Ex.     A-3.

                                                                      See Exs. A-4 to A-8.

          Further, an email message from Wheeler to Butowsky dated May 20, 2017, shows that

   Butowsky issued a response to Zimmerman’s article in Wheeler’s name that Wheeler did not draft

   and was not aware of. See Ex. A-9; Ex. A-10

                                  It is hard to imagine clearer evidence that Butowsky directed and

   managed Wheeler’s investigation than the issuance of a public statement about the investigation

   on Wheeler’s behalf. And,

                                                   See Ex. A-11. Such documents, unavailable to

   Defendants when they filed their Rule 11 Motion, further show that Butowsky played a key role

   in Wheeler’s investigation and the Zimmerman article.

          Third, forced to admit that he was “assisting Ms. Zimmerman on the story,” Butowsky now

   tries to decouple the Wheeler investigation from the Fox News article, claiming he was involved

   only in the Zimmerman investigation. Resp. at 10-11. Butowsky’s own SAC, which cites

   Zimmerman and her story 114 times, dooms his effort to divide the Seth Rich investigation into

   two wholly separate endeavors. For example, in asserting a libel claim, Butowsky alleges:




   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                       PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 6 of 13 PageID #: 6040



           In his reporting, Folkenflik deliberately misrepresented and concealed known facts,
           including the fact (a) that Fox reporter, Malia Zimmerman (“Zimmerman”) had
           shared drafts of her article with Rod Wheeler (“Wheeler”) on May 15, 2017, and
           (b) Wheeler had approved the exact quotations that appeared in Zimmerman’s
           article.

   SAC ¶ 24. He similarly alleges that Wheeler texted Butowsky and Zimmerman, communicating

   the progress of Wheeler’s investigation and his purported theories regarding Seth Rich’s murder,

   the Democratic National Committee and Aaron Rich. Id. at ¶ 38 n.9. 1

           Plaintiff’s admissions and this recently discovered evidence show that he was “the man

   behind the scenes,” although his libel allegations in the SAC hinge on the opposite premise. E.g.,

   SAC at 5. In light of evidence demonstrating his substantial involvement in both the Wheeler and

   Zimmerman aspects of the Seth Rich investigation, Plaintiff now attempts to reframe his lawsuit

   entirely, asserting this case is “about whether Seth Rich leaked DNC emails to Wikileaks, as the

   Plaintiff claims, or whether he did not, as the defendants claim.” Resp. at 18. As such, Plaintiff

   concedes his case is about proving a political conspiracy theory, not about remedying an alleged

   reputational injury. This is an improper motive for litigation that suggests an incentive for Plaintiff

   to lie and his counsel not to investigate his claims. The Court should sanction him and his counsel

   and dismiss, especially since Plaintiff admits his case is not about any false statement about him.

           B.       Plaintiff Admits He Facilitated Wheeler’s Contract with the Rich Family.

           After being confronted with evidence that he had

                           at the time he filed the original Complaint, and that his SAC allegation that

   he had “never seen the contract” was thus false, Plaintiff now claims he was simply “mistaken”.

   Resp. at 12. In other words, Plaintiff perpetuated a blatantly false allegation in his pleadings for



   1
     Further, recently obtained documents show how the Wheeler investigation and Zimmerman story were part of an
   integrated, overarching effort by Butowsky to show that Seth Rich was the source of the DNC email leaks. See Defs.’
   Surreply in Opposition to Pl.’s Mot. to Amend (Dkt. 118) at 3-4, Exs. A-10–A-30.


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                                      PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 7 of 13 PageID #: 6041



   nearly two years but failed to admit it until Defendants received proof of its falsity and called him

   on it. See SAC ¶ 73; First Am. Compl. (Dkt. 54) ¶ 73; Compl. (Dkt. 1) ¶ 62. The issue is not a

   technical one: rather, it reflects Plaintiff’s admission of a Rule 11 violation.

            Far from being a “cynical ‘gotcha’ stunt,” Response at 13, Defendants’ evidence shows

   that Butowsky was fundamentally involved in the formation of Wheeler’s contract with the Rich

   family and that his proposed amendment is likewise false. Forced by Defendants’ evidence to

   admit that he sent “‘the basic agreement for Rod [Wheeler]’” to the Riches, Response at 13,

   Plaintiff still asserts that “[h]e was not involved in any discussions between Wheeler and the

   Riches over the terms of a contract” (TAC ¶ 73) because “[t]wo different contracts are under

   consideration.” Resp. at 13;                                         Butowsky’s statement that he was “not

   involved” in such discussions is false whether there was one contract or two: his Response admits

   he sent what he now characterizes as “Wheeler’s standard contract” to Joel Rich, which constitutes

   direct communication regarding contract terms. 2 In addition to his admission that he knew the

   executed contract was in his possession at the time he filed his initial Complaint, see Response at

   12, Ex. 11 (Dkt. 110-11), these facts show that Butowsky lied and his counsel failed to conduct a

   reasonable investigation of the Complaint’s allegations before its filing.

            Finally, additional evidence shows that Plaintiff’s role in Wheeler’s contract with the

   Riches goes much deeper than his false SAC allegations indicate. Through recent third-party

   discovery produced in the Aaron Rich Case, Defendants have uncovered



                                                                                                      See Ex. A-12.



   2
     Further, Butowsky’s insinuation that the contract ultimately signed was a completely different contract is likewise
   false. Documents Plaintiff produced in the Aaron Rich Case show
                                                                    Compare Ex. A-14 with Ex. A-17.


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                                        PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 8 of 13 PageID #: 6042



   Notably, too,

                                                                See Ex. A-13. Defendants have further learned

   that Butowsky appears to have changed the date shown on the contract between Wheeler and the

   Rich family, which suggests Plaintiff’s apparent attempt to conceal the fact that he had hired

   Wheeler before the Riches even met Wheeler. 3

              C.      Plaintiff Concedes He Lied About Suffering Special Damages by
                      Acknowledging that Sally Davis Is Still a Chapwood Client.

              Near the two-year anniversary of this lawsuit, Plaintiff concedes that he falsely represented

   that his investment advisory firm, Chapwood, lost a specific client, Sally Davis, as a result of

   NPR’s reporting. See SAC ¶ 11 n.4; Am. Compl. (Dkt. 54) ¶ 11 n.4; Compl. (Dkt. 1) ¶ 11 n.4.

   Ms. Davis is the only supposed “lost” customer that he has identified since commencing this action

   in 2018. He now admits that Sally Davis is still a Chapwood client, but he does so only after

   Defendants proved that this allegation, in all three of his successive pleadings, including the SAC,

   was false. This is yet another admission of a Rule 11 violation by Plaintiff.

              Plaintiff offers two meritless excuses for this lie. First, he says that there is:

              nothing ambiguous about the Plaintiff’s claim that “Chapwood lost millions of
              dollars in investments from this customer and Plaintiff lost income as a direct
              result.” It is a plain and clear statement of damages, the Plaintiff has now attested
              to it under oath[.]

   Resp. at 16. Yet this statement is false. In response to that statement, Ms. Davis attested in the

   attached declaration that “[n]o money was removed from [her investment] account” as a result of

   NPR’s reporting, and that she has “directed no change at all in the amount of [her] investments or

   deposits with Chapwood.” Decl. of Sally Davis, at ¶¶ 2, 4, attached as Ex. B. Plaintiff’s assertion


   3
       See Ex. A-14 (Wheeler/Rich contract showing March 14, 2017 date); Ex. A-15
                                                                                                       Ex. A-16 (email from
   Butowsky to Wheeler dated May 16, 2017 suggesting to Wheeler, “You might print off and sign your name then take
   a picture of it and send it to wherever it needs to be. I think that would be a very smart idea.”).


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                                          PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 9 of 13 PageID #: 6043



   that “Chapwood has lost millions of dollars in investments from [Sally Davis],” Response at 16,

   is yet another example of his perpetuation of this falsehood to evade sanctions. Such conduct has

   needlessly prolonged, and increased the costs of defending against, an action that relies on

   misrepresentations. The Court should put a stop to such misconduct.

            Second, Plaintiff also suggests that the Sally Davis email cited in footnote 4 of the SAC

   “clearly illustrates the kind of damage that the Defendants inflicted on Mr. Butowsky’s

   reputation.” Resp. at 16 (first emphasis added). In so characterizing his revised representation

   about Ms. Davis, Plaintiff concedes that he has failed to plead special damages, which in turn

   requires dismissal of his defamation per quod and business disparagement claims. 4 The absence

   of evidence of any special damages, though long promised but never delivered, further supports

   the conclusion that this lawsuit was brought for the improper purpose of proving a debunked

   conspiracy theory, not remedying alleged damages to Plaintiff.

            D.       The Three False Allegations in Plaintiff’s Pleadings Are Central to His Claims.

            As the Rule 11 Motion notes, the Magistrate Judge explicitly premised the Report and

   Recommendation (“R&R”) on the allegations that are at issue in this Motion. Rule 11 Motion at

   2 & n.1.5 The Court agreed with the R&R by relying on these same untrue allegations. 6 Among

   other things, as noted above, the Sally Davis allegation is Plaintiff’s only substantive allegation

   about special damages, and special damages are essential to Plaintiff’s business disparagement




   4
     See, e.g., In re Lipsky, 460 S.W.3d 579, 592 (Tex. 2015) (enumerating special damages as an element of a business
   disparagement claim); Waste Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 146 n.7 (Tex.
   2014) (noting defamation per quod requires proof of “actual monetary damages”).
   5
     R&R (Dkt. 58) at 7, 81 (“Plaintiff’s role and involvement in the investigation of Seth Rich was limited, and he had
   ‘very little communication with Wheeler.’”); id. at 2, 34 n.13 (relying on Plaintiff’s damages allegations to find he
   stated a claim for business disparagement and defamation per quod, which both require pleading special damages).
   6
     Order (Dkt. 65) at 35 (“Plaintiff’s involvement in the Seth Rich investigation and Plaintiff’s communications with
   Wheeler were both limited.”); id. at 36 (accepting R&R’s analysis of Plaintiff’s defamation and business
   disparagement claims).


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                                        PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 10 of 13 PageID #: 6044



   and defamation per quod claims. To root out Plaintiff’s false statements, Defendants had to get

   the facts from Ms. Davis herself, with no cooperation from or persuasive rebuttal by this Plaintiff.

   Dismissal is therefore appropriate.7

   III.     PLAINTIFF FAILED TO COMPLY WITH THE SAFE HARBOR PROVISION.

            Plaintiff is not entitled to the benefit of the safe harbor provision for at least three reasons.

   First, as established above, his proposed TAC amendments fail to cure the persistent falsehoods

   that infect his pleadings, and thus do not fall within the ambit of the safe harbor. See Defs.’ Resp.

   to Pl.’s Mot. to Amend (Dkt. 105) at 7-11. See, e.g., Marceaux v. Lafayette City-Parish Consol.

   Gov't, 614 Fed. Appx. 705, 709 (5th Cir. 2015) (affirming sanctions when plaintiff “reasserted the

   same impertinent, immaterial, and scandalous allegations” in amended complaint and filed

   “complaints replete with obviously deficient claims”).

            Second, the proposed TAC was made in bad faith. A motion to amend should not be

   granted here to add facts that Plaintiff was aware of before filing the original Complaint. See, e.g.,

   In re Southmark Corp., 88 F.3d 311, 316 (5th Cir. 1996); Priester v. Deutsche Bank Nat’l Trust

   Co., No. 4:16-CV-449, 2017 WL 2821715 at *7 (E.D. Tex. Jun. 30, 2017) (Mazzant, J.) (inferring

   bad faith when amending party knew facts at time of filing but delayed amending).

            Third, Plaintiff’s proposed TAC was untimely. See Defs.’ Resp. to Pl.’s Mot. to Amend

   (Dkt. 105) at 11-13. Defendants served Plaintiff with their Rule 11 Motion on January 24, 2020.

   Defendants filed their Rule 11 Motion on February 18, 2020, after Rule 11’s 21-day safe harbor

   period had expired. Plaintiff did not move to file his TAC until after Defendants filed their Rule

   11 Motion, and the amended pleading he offered was insufficient to withdraw or correct his


   7
     See, e.g., Miller v. Bridgeport Bd. of Educ., No. 3:12-cv-1287, 2014 WL 3738057 at *10 (D. Conn. July 30, 2014)
   (dismissing case because it was the “most appropriate sanction” to deprive plaintiff “of the benefit that she wrongfully
   sought to achieve with her sweepingly false allegations” in amended complaint); Jimenez v. Madison Area Tech. Coll.,
   321 F.3d 652, 656–57 (7th Cir.2003) (same); Pope v. Fed. Express Corp., 974 F.2d 982, 984 (8th Cir.1992) (same).


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                                          PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 11 of 13 PageID #: 6045



   challenged pleading. See, e.g., Grynberg v. Ivanhoe Energy, Inc., 663 F. Supp.2d 1022, 1026 (D.

   Colo. 2009) (holding that filing amended complaint outside of safe harbor period “did not cure the

   Rule 11 violations” in the original complaint).

            In light of the SAC’s uncured misrepresentations, Plaintiff proposes striking the paragraphs

   infected with falsity. See Resp. at 18. Plaintiff’s false allegations are not mere appendages to be

   amputated – they go to the heart of his claims. As such, they require dismissal of this lawsuit,

   which was filed for an improper purpose, based on knowing falsehoods.

   IV.      PLAINTIFF’S RESPONSE MISCHARACTERIZES THE RECORD.

            Plaintiff accuses Defendants of bad faith and lack of civility. But Defendants have offered

   professional courtesies generously and complied strictly with the procedures for third-party

   subpoenas duces tecum under Rule 45.8 Moreover, prior professional discipline demonstrates that

   Plaintiff’s counsel’s misconduct is not an isolated event, but rather is characteristic of repeated

   conduct and relevant to the imposition of sanctions here. 9                         The Response’s additional

   misrepresentations to the Court corroborate this pattern.

   V.       CONCLUSION

            For the foregoing reasons, this Court should grant Defendants’ Rule 11 Motion, strike

   Plaintiff’s pleadings, dismiss Plaintiff’s case with prejudice, and order Plaintiff and his two

   lawyers to pay the reasonable attorneys’ fees Defendants incurred in bringing a Rule 11 Motion.




   8
     Contrary to Plaintiff’s false statement in the Response, Laura Prather replied to Mr. Biss’s email on February 17,
   2020 in less than three hours after receipt. Ms. Prather further attempted to engage Plaintiff’s counsel in a conference
   call on February 13 and placed a call to Plaintiff’s counsel on February 14, all to no avail. Ex. A ¶ 9.
   9
     Indeed, the Fifth Circuit has noted the overlap between disciplinary proceedings and Rule 11 sanctions. See
   Whitehead v. Food Max of Miss., Inc., 332 F.3d 796, 808 (5th Cir. 2003).


   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                                         PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 12 of 13 PageID #: 6046




                                      Respectfully submitted,

                                      By: /s/ Ian O. Bucon
                                      Laura Lee Prather
                                      State Bar No. 16234200
                                      laura.prather@haynesboone.com
                                      Wesley D. Lewis
                                      State Bar No. 24106204
                                      wesley.lewis@haynesboone.com
                                      HAYNES AND BOONE, LLP
                                      600 Congress Avenue, Suite 1300
                                      Austin, Texas 78701
                                      Telephone:     (512) 867-8400
                                      Facsimile:     (512) 867-8470

                                      David H. Harper
                                      State Bar No. 09025540
                                      david.harper@haynesboone.com
                                      HAYNES AND BOONE, LLP
                                      2323 Victory Avenue, Suite 700
                                      Dallas, Texas 75219
                                      Telephone:     (214) 651-5000
                                      Telecopier: (214) 651-5940

                                      David J. Bodney
                                      admitted pro hac vice
                                      bodneyd@ballardspahr.com
                                      Ian O. Bucon
                                      admitted pro hac vice
                                      buconi@ballardspahr.com
                                      BALLARD SPAHR LLP
                                      1 E. Washington Street, Suite 2300
                                      Phoenix, Arizona 85004-2555
                                      Telephone:    602.798.5400
                                      Facsimile:    602.798.5595

                                      Attorneys for Defendants




   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                    PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 124 Filed 03/30/20 Page 13 of 13 PageID #: 6047



                                CERTIFICATE OF SERVICE

         The undersigned certifies that on March 26, 2020, a true and correct copy of the foregoing
   document was forwarded via email to the following counsel of record:

          Ty Odell Clevenger                             Steven S. Biss
          P.O. Box 20753                                 300 West Main Street, Suite 102
          Brooklyn, NY 11202-0753                        Charlottesville, VA 22903
          979-985-5289 (phone)                           804-501-8272 (phone)
          979-530-9523 (fax)                             202-318-4098 (fax)
          tyclevenger@yahoo.com                          stevenbiss@earthlink.net


                                               /s/ Ian O. Bucon
                                               Ian O. Bucon

                   CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

          Pursuant to Local Rule CV-5(a)(7), Defendants certify that a motion to seal the document
   has been filed separately and immediately prior to this Reply.

                                               /s/ Ian O. Bucon
                                               Ian O. Bucon




   REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR SANCTIONS                                    PAGE 12
